DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner diameter gradually increasing toward an edge of the reverse or forward burring portion in claims 9 and 14  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 16.  There is insufficient antecedent basis for this limitation in the claim since an outside was not previously claimed.
Claim 1 further recites the limitation “formed at one side” in line 14 which is unclear if this is a product by process limitation.
Claim 2 recites the limitation "the outside" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 further recites the limitation “formed to be” in line 3 and 5 which is unclear if this is a product by process limitation or an intended use limitation.
Claim 5 recites the limitation "the outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4, 6 and 8-15 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lester Andreas et al. (DE 10156498 A1 hereinafter “Lester”).
With respect to claim 1, Lester discloses a heat exchanger (Fig. 3) comprising: header tanks including a first header tank (6 and 7) and a second header tank (Fig. 3, where 12 is located) spaced apart from each other at a predetermined distance (Fig. 3); a core part (2) including tubes (3) each having both ends fixed to the first header tank and the second header tank respectively (Fig. 3, tubes 3 are fixed to 6, 7 and 12); and a manifold (Fig. 4, 17) including an insertion portion (Fig. 5, 18, 19, 20 and 21) inserted into the first header tank at one side of the first header tank in a length direction (Fig. 4) and a connection portion bonded to end portions of an inlet pipe and an outlet pipe (Fig. 4, connection portion at 30 and 31) through which a heat exchange medium is introduced and discharged respectively (Fluid enters at inlet and outlet via 22 and 23), wherein the first header tank includes a fixing baffle (Fig. 4, 29) formed at one side of the first header tank in the length direction so that the insertion portion is inserted thereinto and the fixing baffle is shielded from the outside (Fig. 4).
With respect to claim 2, Lester discloses the heat exchanger of claim 1 as discussed above. Lester also discloses wherein the fixing baffle includes: a fixing baffle body formed to be shielded from the outside (Fig. 4, body of 29 at 20 and 31); and a fixing baffle hole formed to be hollow in the fixing baffle body in the length direction of the first header tank so that the insertion portion is inserted and bonded into the fixing baffle body (Fig. 4, hole where 18-21 is inserted to and connected to 30 and 31).
With respect to claim 3, Lester discloses the heat exchanger of claim 2 as discussed above. Lester also discloses wherein the core part further includes a support located on an outermost side in a direction in which the tubes are arranged, and inserted and coupled into the header tanks (Fig. 3, end walls 16 support the core).
With respect to claim 4, Lester discloses the heat exchanger of claim 3 as discussed above. Lester also discloses wherein the support is inserted and fixed into the header tanks on a further outward side in the length direction of the header tank than the fixing baffle (Figs. 3-4, plates 16 is further outwards than baffle 29). 
With respect to claim 12, Lester discloses the heat exchanger of claim 2 as discussed above. Lester also discloses wherein the fixing baffle body further includes a forward burring portion formed to extend inwardly from an outer circumference of the fixing baffle hole in the length direction of the header tank (Fig. 4, burring portions 30 and 31 extend inwardly).
With respect to claim 13, Lester discloses the heat exchanger of claim 12 as discussed above. Lester also discloses wherein the fixing baffle hole is formed to have a larger inner diameter on an outward side than on an inward side in the length direction of the header tank (Fig. 4, 30 and 31 are bent and have a larger diameter at the bend portion of an outward side than on an inward side).
With respect to claim 14, Lester discloses the heat exchanger of claim 12 as discussed above. Lester also discloses wherein an end portion of the forward burring portion is formed to have an inner diameter gradually increasing toward an edge of the forward burring portion so that the inner diameter of the end portion of the forward burring portion is larger than an outer diameter of the insertion portion (Fig. 4, 30 and 31 are bent and have a larger diameter at the bend portion).
With respect to claim 15, Lester discloses the heat exchanger of claim 12 as discussed above. Lester also discloses wherein an end portion of the forward burring portion is formed to be curved in a direction in which the header tanks are spaced apart from each other so that an inner diameter of the end portion of the forward burring portion is larger than an outer diameter of the insertion portion (Fig. 4, 30 and 31 are bent or curved on the plate and the ID is larger and OD of insertion portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lester Andreas et al. (DE 10156498 A1 hereinafter “Lester”) in view of Jeon et al. (US Publication No.: 2013/0312455 hereinafter “Jeon”).
With respect to claims 5-7, Lester discloses the heat exchanger of claim 2 as discussed above. Lester does not disclose wherein the first header tank further includes a coupling hole formed to penetrate through the first header tank so that the fixing baffle body is inserted and bonded into the first header tank from the outside (as per claim 5) wherein the coupling hole is formed in a direction in which the header tanks are spaced apart from each other (as per claim 6) wherein the fixing baffle body is formed to protrude from the coupling hole to the outside (as per claim 7).
Jeon teaches a header tank that has a coupling hole formed to penetrate through the header tank for a baffle to be inserted into (Figs. 4-5, hole 125 in tank for baffle protruding part 132 to extend through) wherein the coupling hole is formed in a direction in which the header tanks are spaced apart from each other (Fig. 6, 124, 125, 126) wherein the fixing baffle body is formed to protrude from the coupling hole to the outside (Fig. 5, 132 and 133 extend outside the hole 125). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the header tank and baffle of Lester with a hole and protrusion portion to insert the baffle into the hole as taught by Jeon to aid in securing the baffle in a more accurate position an improve productivity (Para 0002).
Claims 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Lester Andreas et al. (DE 10156498 A1 hereinafter “Lester”).
With respect to claim 8, Lester discloses the heat exchanger of claim 2 as discussed above. Lester also discloses wherein the fixing baffle body further includes a reverse burring portion that extends inwardly (Fig. 4, burring portion 30 and 31).
Lester does not disclose the burring portion is formed to extend outwardly from an outer circumference of the fixing baffle hole in the length direction of the header tank. it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the punching of the hole to be on the inner side having burring portion extend outward of the plate to help guide the insertion portion of the manifold and since a since it has been held that rearranging parts of an invention involves only routine skill in the art.
With respect to claim 9, Lester teaches the heat exchanger of claim 8 as discussed above. Lester also discloses wherein an end portion of the reverse burring portion is formed to have an inner diameter gradually increasing toward an edge of the reverse burring portion so that the inner diameter of the end portion of the reverse burring portion is larger than an outer diameter of the insertion portion (Fig. 4, 30 and 31 are bent in the plate that causes the inner diameter to gradually increase toward an edge of the burring portion).
With respect to claim 10, Lester teaches the heat exchanger of claim 8 as discussed above. Lester also discloses wherein an end portion of the reverse burring portion is formed to be curved in a direction in which the header tanks are spaced apart from each other so that an inner diameter of the end portion of the reverse burring portion is larger than an outer diameter of the insertion portion (Fig. 4, 30 and 31 are bent or curved on the plate and the ID is larger and OD of insertion portion).
With respect to claim 11, Lester discloses the heat exchanger of claim 8 as discussed above. Lester is silent to wherein the fixing baffle hole is formed to have a larger inner diameter on an inward side than on an outward side in the length direction of the header tank.
Lester does disclose a larger diameter on an outward side due to the bending or punching of the hole (Fig. 4, diameter of 30 and 31) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the punching of the hole to be on the inner side having a larger diameter on an inward side to help guide the insertion portion of the manifold and since a since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763